Just a few, days ago, Mexico, its land and its great people suffered one of the most devastating and extensive earthquakes, we can still see the heartrending pictures. Therefore, at the outset it is my duty to address to the delegation of that friendly country the sincere condolences of the delegation of Niger.
Your accession to the presidency of the General Assembly at this session. Sir, at a crucial and very significant moment in the destiny of our Organization and of the peoples comprising it, is a well-deserved tribute to you and to your outstanding qualities as a statesman and negotiator, as a talented diplomat whose style and spirit have so greatly enriched the work of this General Assembly. This unanimous tribute extends beyond you to your country, to your King and to your people. We pay tribute to Spain's undying devotion to the ideals of the United Nations, and appreciate its consistent and distinguished contribution to the solution of the problems faced by the world today.
In your distinguished post, you follow an outstanding son of a great nation, Ambassador Paul Lusaka, who, in a masterly, sophisticated and distinguished manner, presided over the work of the General Assembly at its thirty-ninth session. Africa is rightly proud of him.
Now, on behalf of my country I should like to express thanks and sincere congratulations to the Secretary-General of the United Nations for his dedication in carrying out his work. His keen awareness of the problems of the countries of the Sahel, his initiatives in the area of the maintenance of peace and the solution of problems affecting the community of nations earn him our deepest respect and our encouragement.
The international community is getting ready to celebrate the fortieth anniversary of the united Nations. It is a very fitting commemoration, for indeed what better opportunity than this anniversary for reflection and taking stock? What better opportunity than this to recall and extol the foundations of the united Nations? What better time than this to propose to the community of nations a more noble image, a more human approach, a goal consonant with its unshakable faith in man? The Charter of the United Nations reflects an enlightened vision, a noble and realistic vision, of international relations. The ideals it embodies, the principles it sets forth, are still relevant today and deserve our full support.
Our support for the Charter stems from our devotion to the sovereignty and territorial integrity of States, our love for peace and security, our commitment to preserve a world balance; our ability to organize and maintain effective solidarity among all the nations of the world, and our sincere desire to build and strengthen economic and social progress for the entire human race.
As has been recalled by President Seni Kountche, our leader, we of Niger are a people that loves peace, peace in dignity, peace with respect for other people's values, peace which involves a reasonable and fair sharing of the fruits of co-operation among the peoples of the earth.
That explains our stubborn rejection of all injustice, domination and use of force. It explains why we share the impatience and frustrations felt by developing countries in the face of this crisis that is undermining the world economy and hindering our efforts to achieve happiness, calm and peace. Above all, it is what kindles our unshakable faith in the United Nations and our burning desire to see its work directed with more resolve and highest priority to a search for solutions to the conflicts affecting the world.
Here I am thinking of the imminent danger to world peace and security posed by the survival of apartheid and colonialism in southern Africa. South Africa's illegal occupation of the territory of Namibia, 25 years after the General Assembly adopted the Declaration on the Granting of Independence to Colonial Countries and Peoples, is undeniably a serious and continuing challenge to the authority and credibility of the United Nations.
After more than half a century of brutal and degrading colonialism, and following the Security Council's adoption of resolution 435 (1978), Africa hoped that Namibia would swiftly accede to international sovereignty. But today we are obliged to note that South Africa is still occupying Namibia, which means that there have been seven more years of indescribable suffering for the people of Namibia, and countless numbers of raids and acts of aggression against the front-line States:, seven years of hope and trust betrayed.
Within South Africa itself, the minority regime in power is constantly pursuing and strengthening its loathsome policy, which it calls a policy of the separate development of the races, to that end using a whole arsenal of laws and regulations. Everything is permitted for some; they can do what they want with the others. Yet nothing is permitted for the others in their own land.
The General Assembly and the Security Council have in turn stated and declared that apartheid is incompatible with the United Nations Charter, and the international community has declared it to be a crime against humanity.
Today it is accepted that only through the implementation of Security Council resolution 435 (1978) and the dismantling of the system of apartheid can a just and lasting peace be brought about in that ravaged part of our continent.
But if South Africa continues to disregard and insolently trample underfoot our collective desires, we have no choice but to continue the struggle in a dynamic, collective and responsible manner. And here I would pay a well deserved tribute to international public opinion and I would encourage it, for today it is doing a great deal for the cause of justice, human dignity and peace. Thanks to its support for the struggle of the peoples of southern Africa, South Africa's isolation is increasing with each passing day. Public opinion exposes its blind arrogance and its overweening conceit. Africa would urge public opinion to intensify its pressure and to militate even more for the adoption of economic sanctions and other appropriate measures against the racist and aggressive regime of Pretoria. That is the only language that this regime understands.
Its last barbaric incursion into the territory of Angola is further proof of its intransigence. We condemn that raid as a serious infringement of international rules and of the sovereignty and independence of of the people of Angola.
Other parts of the vast African continent have for years been areas of great tension. Dangerous and potentially explosive situations still persist in Chad, Western Sahara and the Horn of Africa.
In our view, these conflict situations constitute a major obstacle to the ideal of African unity, which is the deepest aspiration of the peoples of our continent. They are a distraction, because they sidetrack our people from the paramount tasks of development and social progress.
In Niger we believe that the settlement of all these conflicts inevitably calls for respect for the principles of international law, to which all of our peoples have subscribed in an act of sovereignty.
Hence, the independence and sovereignty of Chad must be respected. National reconciliation must be sought, maintained and encouraged by the people of Chad themselves without any outside interference.
The situation in Western Sahara is a matter of grave concern to Niger. There are ongoing efforts to promote the effective implementation of the right to self-determination.
Lastly, the return to peace in the Horn of Africa depends on the will of the countries of that region to respect one another and to abide in their relationships with the rules of good-neighborliness.
Africa, through the Organization of African Unity, is actively seeking solutions to all these conflicts. We are following with hope the efforts being made by the current Chairman of the Organization of African Unity, Mr. Diouf, President of the Republic of Senegal, to ensure peace, justice and democracy. These efforts ought to be strongly supported by the United Nations and by all countries that cherish peace and justice.
The situation in the Middle East is, like the problem of Namibia, another example of a challenge that we must face in order to restore our Organization's authority and credibility.
We would recall that Israel was created by our Organization, but it has been forgetting the lessons of history and trying to deny other peoples' right to exist. This attitude on the part of Israel is at the root of the indescribable
tragedy that has been experienced by the Palestinian people for decades. They have been driven out of the land of their ancestors, deprived of their rights and properties and unjustly forced into permanent exile.
The United Nations has a major responsibility to the Palestinian people. Admittedly, it has not abdicated all these responsibilities, but, unfortunately, its efforts have come up against Israel's arrogance and intransigence. Israel, flouting law and morality, continues to occupy Arab territories and to harass the Arab people of Palestine and to commit aggression with impunity against States in the region. The destruction a few days ago of the headquarters of the Palestine Liberation Organization, in violation of the territorial integrity and sovereignty of the Tunisian people, is indicative of the incalculable risks in that part of the world.
We continue to believe that a comprehensive, just and lasting settlement of the Middle East and of Palestine necessarily involves a total Israeli withdrawal from all Arab territories occupied since 1967, including Jerusalem, recognition of the Palestinian people's right to self-determination and its right to establish its own independent and sovereign State in its homeland, Palestine, and the full participation of the Palestine Liberation Organization in any peace process in the region.
Other parts of the world where the fate of international peace and security is at stake also require attention and urgent action on the part of the international community.
In the Gulf, where war continues between two brotherly countries, Iran and Iraq, the initiative for the restoration of peace must be supported and maintained by all, and we continue to work along those lines.
The continued occupations of Afghanistan and Kampuchea are matters of serious concern to many States. By an overwhelming majority the General Assembly has called for the withdrawal of foreign troops from those two countries, for respect for their independence and sovereignty and for the preservation of their non-aligned states.
In Central America, which is in the throes of serious upheaval and instability, Niger hopes that a negotiated settlement of the problems of the region with respect for the sovereign aspirations of each people can be achieved. In this spirit, we applaud and support the efforts of the Contadora group.
In speaking of conflicts, I should like also to mention the situation in the Korean peninsula, where the tension that arose with the division of Korea still exists. In this connection, Niger believes that the problem of the division of Korea is a political problem and that a solution must be sought by peaceful means in accordance with the aspirations of the Korean people.
We are glad that 24 October also marks the beginning of a week which the General Assembly has decided to devote to the question of disarmament throughout the world. This decision reflects the great awareness of the international community as it is faced with the implementation of the fundamental objective of the Charter, namely, to preserve future generations from the scourge of war. Forty years after that commitment was entered into, the risks of confrontation add to the fears of the peoples of the United Nations, which are witnessing an exponential increase in arras expenditures. These expenditures have quadrupled between 1945, when the United Nations was founded, and the end of the first Disarmament Decade. In 1983 global military expenditures rose to $750 billion. Specialists have estimated that in 1985 the amount will be some $1,000 billion. Yet it is broadly recognized that a considerable reduction in such expenditures would not only help to ease tension in the world but also help to restore the growth of the world economy and would help to increase assistance levels for the support of developing countries.
It was because of the current economic situation in the world that I referred, quite deliberately, to the parallel between the mind-boggling levels of military expenditures and the resources, pathetically small compared to the immensity of the needs, provided for development assistance for third-world countries. The economic problems facing the world are as serious and dangerous as the many conflict situations I have just described. The growing gap between the rich and the developing countries contains the seeds of instability and also crystallizes the threats to peace in the world.
The inability of the mechanisms for trade and co-operation to meet present needs has plunged the world into an unprecedented crisis affecting all international economic, trade, financial and monetary relations. In most countries this crisis has taken the form of rising inflation, serious recession and constantly worsening social tensions. For our developing countries, to these are added a worsening of the terms of trade, difficulties in access to the financial markets, increasingly burdensome debt servicing and a disruptive decrease in development assistance.
Therefore this is an urgent matter, particularly with regard to the agonizing debt problem: more than $170 billion for Africa alone. This problem is not only a question of contracts anymore. It is part of macro-political vision: too many demands on the part of lenders would inevitably engulf the borrowers and thus have unfavorable repercussions on the lenders. It is in the interest of all for some middle ground to be found.
However, the problems of the United Nations are also and above all the problems of Africa: namely, the inability of a continent that was the cradle of mankind to feed its own people on its own. This is a situation which results from the difficulties we have encountered in managing our agricultural system, in building the infrastructure needed to irrigate our arid zones, to open our regions to provide for a better distribution of our products, to establish a true African policy for complementarity and co-operation among our States, particularly in the struggle to combat desertification and in the essential area of water control. These difficulties are accompanied by others that are just as troublesome, involving education, health, and housing for our people, whom we wish to enable to manage their lives properly so that they can participate more actively and more honorably in the development of our continent and of the entire world. Many voices have been raised here to emphasize this tragic situation in Africa.
The General Assembly itself took up this matter at the thirty-ninth session and adopted resolution 39/29, the Declaration on the Critical Economic Situation in Africa. In this connection, there is perhaps nothing more serious or that requires action by the world community more urgently than this agonizing problem of hunger in Africa. Nothing that is said or written can really convey the dimensions of this tragedy and its impact on people. And here I should like to thank most sincerely, on behalf of President Seyni Kountche, the present Chairman of the Inter-state Committee for Drought Control in the Sahel, friendly countries, the agencies of the United Nations system, non-governmental organizations and people of good will throughout the world for the humanitarian assistance that they have given us in this difficult period for our continent.
For almost 17 years Africa has been gripped by an implacable drought that has led to a serious reduction in the availability of water and arable land, the destruction of vast areas of fauna and flora and the death through hunger and thirst of thousands of men, women and children.
This situation is a matter of acute concern to African Governments which, at the national, subregional and continental levels, have tried to take the first steps towards a solution.
At the national level, African leaders have undertaken to redefine agricultural strategies and to maintain, diversify and reconstitute vegetation, to ensure soil preservation, to develop water resources to ensure food security by promoting and developing food crops and livestock.
Efforts to harmonize these initiatives have been made at the subregional and continental levels. Thus, within the context of the Inter-State Committee to Combat Drought in the Sahel, eight countries have developed an agreed program of rehabilitation, giving priority to water control, combating desertification through reforestation, developing agriculture and livestock and building buffer stocks of grain.
At the continental level, lastly, the Organization of African Unity (OAU) had undertaken a thorough re-examination of ways and means of coping with this situation. This has led to the establishment of the special fund for emergency assistance in the struggle against drought and famine in Africa, and major contributions have already been pledged.
Obviously, it is no longer a question of counting exclusively on outside aid; above all, Africa must utilize its resources and its inner strength, the liberating weapon in a victorious struggle against hunger. Only a pragmatic strategy geared to fundamental needs and the political determination to carry out a thorough reorientation of economic systems through reviewing agrarian practices and policies can enable us to take the first steps towards a solution to the food problem.
Yet the African continent, to which most of the poorest countries of the world belong, cannot alone cope with this enormous and serious challenge of nature.
It is therefore more necessary than ever that international solidarity is more effectively directed to saving the lives of millions people in the short term and, in the long term, to enabling the African people to make themselves self-sufficient in food. Forceful, even exceptional measures will be needed to get a dynamic process of rehabilitation and consolidation under way. Those measures must be consonant with those that were taken to assist in the reconstruction of Europe after the Second world War.
President Seyni Kountche said from this very rostrum that "our world is today drifting away from a sense of measure, of sharing, of generosity". And he added:
"There is a danger that by 1990 800 million human beings will live in a state of absolute poverty, in other words, below the level of any rational definition of human dignity. Thousands of men, women and children throughout the world die every day of hunger, if not of diseases that could have been avoided if they had been better fed. Entire nations in the southern hemisphere are not able fully to exercise their sovereignty because, with their pathetic incomes, which are often completely unrelated to their true resources and the tremendous efforts made by their people, they are stagnating."
At this time of political and economic crisis, as we commemorate 40 years of common endeavor, we should ask ourselves: is this the world we pledged to build?
